DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-3 and 6-7 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 02/09/2021 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 7, that the claimed subject matter is not directed to (b) certain methods of organizing human activity.
Examiner respectfully disagrees with the Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. This is a form of managing interactions between people because it allows the method to gather schedule data from different users, calculate an index based on the time remaining, and send a notification to the user when the forgetting index value is greater than the task achievement value. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
collect data (e.g. schedule data, implementation data, and task achievement value), analyze the data (e.g. calculate a forgetting index value), and display certain results of the collection and analysis (e.g. send a notification when the acquired forgetting index value is greater than the task achievement value). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. See additional details in the 101 Rejection.
Therefore, the claim does not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of deciding whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value.
Applicant's arguments filed on 02/09/2021 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 11, that the cited references do not teach or fairly suggest at least a processor configured to "acquire an index value regarding forgetting about the task of the user, the index value being a forgetting index value that is calculated according to a time from an occurrence time of the task to a start time of the schedule and a remaining time from a current time after the occurrence time until the start time of the schedule, the occurrence time being a time when the task to implement is generated.
Examiner respectfully disagrees with the Applicant. As stated in the new ground(s) of rejection presented in this Office action, Deluca discloses a time from an occurrence time of the task to a start time of the schedule and a remaining time from a current time after the occurrence time until the start time of the schedule, the occurrence time being a time when the task to implement is generated (see Paragraph 0028, discloses time remaining before the future event; Paragraph 0034, discloses a time associated with each subtask, which is depicted in irremovable countdown icon). As specified in Applicant’s specification, an occurrence time of a task can be set to X days prior the start day of the schedule (see Paragraph 0060). Based on broadest reasonable interpretation in light of the specification, Deluca discloses “an occurrence time” as it has an irremovable countdown with a time set x hrs prior a future event. Therefore, Deluca discloses all the parameters needed to calculate a forgetting index value.
Applicant states, on page 12, that depending on the time (T) from an occurrence time of the task to a start time of the schedule, the forgetting index value may have different values even if the remaining time is the same. For example, when the remaining day is 10 days, the forgetting index value is about 0.2 if the time (T) is 15 whereas the forgetting index value is about 0.5 if the time (T) is 36.
Examiner respectfully disagrees with the Applicant. As specified in Applicant’s specification, an occurrence time of a task can be set to X days prior the start day of the schedule (see Paragraph 0060). Douglas discloses a baseline, which is an allocated amount of time to complete the project milestone. Based on broadest reasonable interpretation in light of the specification, Douglas discloses “an occurrence time” as it has a time set to start a task x hrs prior a milestone (e.g. baseline). Examiner notes that the forgetting index value only depends on the time remaining. Time (T) is only a value that can be set by a user. Therefore, a forgetting index value can be any index that depends on the time remaining.
Claims 2-3, and 6-7 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 
Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system to acquire schedule information of a user including at least a start time, acquire information on a task associated with the schedule information of the user, the task being to be completed by the start time, acquire information on implementation of the task by the user; acquire a task achievement value for the task based on the information on implementation of the task, acquire an index value regarding forgetting about the task of the user, the index value being a forgetting index value that is calculated according to a time from an occurrence time of the task to a start time of the schedule and a remaining time from a current time after the occurrence time until the start time of the schedule, the occurrence time being a time when the task to implement is generated, and transmit a notification that the user has forgotten about the implementation of the task in response to determining that the acquired forgetting index value is greater than the task achievement value. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. This is a form of managing interactions between people because it allows the method to gather schedule data from different users, calculate an index based on the time remaining, and send a notification to the user when the forgetting index value is greater than the task achievement value. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processing device comprising a processor; and a user device.
The processor is merely used to decide whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value (Paragraph 0008). The user device is merely used to notify the user of information on the schedule when the processor decides that the user has forgotten about the implementation of the task (Paragraph 0011). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor and the user device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor is further used to acquire schedule information of a user, acquire information on plurality of tasks, and acquire implementation situation of each task (Paragraphs 0007-0009). The processor is merely used to gather data. The processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of deciding whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value. The specification shows that the processor is merely used to decide whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value (Paragraph 0008). The user device is merely used to notify the user of information on the schedule when the processor decides that the user has forgotten about the implementation of the task (Paragraph 0011). Also, the processor is further used to acquire schedule information of a user, acquire information on plurality of tasks, and acquire implementation situation of each task (Paragraphs 0007-0009). The processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-3, and 6 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying that the processor is further configured to: acquire the information of implementation of the task, and configured to estimate the implementation situation of the task from a situation of the user; decide the situation of the user based on position information of the user or a use situation of a device of the user; and calculate the task achievement value based on an importance value of the task and the implementation situation of the task. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In this case, the additional element of processor is merely used to decide whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value (Paragraph 0008). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Also, the processor is further used to acquire position information (Paragraph 0010). The processor is also considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claim 7 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is the machine learning. The machine learning is merely used to keep track of past track implementation of a user (Paragraph 0061). Merely stating that the step is performed by a computer component (machine learning) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2014/0006993 A1), in view of Douglas et al. (US 2009/0276260 A1).
Regarding claim 1, Deluca et al. discloses an information processing device comprising a processor (Figure 1, item 104, Processor; Paragraph 0004, depicts an exemplary system and network which may be used to implement the present invention) configured to acquire schedule information of a user including at least a start time (Paragraph 0029, In one embodiment, details of the future event can be retrieved by hovering a cursor 212 over the irremovable countdown icon 210, thus causing a pop-up window 214 to appear. The pop-up window 214 presents information describing and related to the future event, such as the subject, time and date, and participants to the future event, as well as the exact amount of time (i.e., in real time) remaining before the future event begins), acquire information on a task associated with the schedule information of the user, the task to be completed by the start time (Paragraph 0029, In addition, pop-up window 214 can present information related to any prerequisite tasks and/or subtasks related to the future event. That is, as described in further detail below, a future event may have a prerequisite task that must be completed by one or more participants of the future event before the future event begins. For example, assume that the future event is a meeting, and a participant will be presenting a report at the meeting. The prerequisite task would therefore be producing this report before the meeting begins, such that the participant can present the completed report at the meeting), acquire a task achievement value for the task (Paragraph 0035, As described in query block314 of FIG.3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316); Paragraph 0036, As indicated in the irremovable countdown icon 210, only 30 minutes remain until the event/meeting is to begin. Logic (e.g., TTML 148 shown in FIG.1) has determined that this user will not be able to complete the full report before the meeting), based on the information on implementation of the task (Paragraph 0033, Returning to FIG. 3, these subtasks of the prerequisite task can be prioritized in order to identify a low priority subtask and a high priority subtask from the prerequisite task (block 310). That is, the low priority subtask has been predetermined to be less critical to the future event than the high priority subtask), acquire … value regarding forgetting about the task of the user, the … value that is calculated according to a time from an occurrence time of the task to a start time of the schedule and a remaining time from a current time after the occurrence time until the start time of the schedule, the occurrence time being a time when the task to implement is generated (Paragraph 0028, This irremovable countdown icon 210 visually represents an amount of time remaining before the future event (e.g., 45 minutes); Paragraph 0034, As described in block 312, in one embodiment, the subtasks 406a-n depicted in FIG. 4, are associated, with or without prioritization values, with time subunits depicted by the irremovable countdown icon. For example, subtask 406a may be associated with a first fifteen minutes of the time depicted in irremovable countdown icon 210 in FIG. 2; while subtask 406b is associated with the next fifteen minutes of the time depicted in irremovable countdown icon 210; and subtask 406n is associated with the last fifteen minutes of the time depicted in irremovable countdown icon 210), and transmit, to the user device (Paragraph 0027, With reference now to FIG. 2, an exemplary user interface on which a countdown icon is displayed in response to a future event alert is presented. A user interface (UI) based application 202, such as an instant messaging service, e-mail, etc., includes a user interface 204, on which the application (e.g., e-mails, instant messages, etc.) are displayed. In response to a future event being imminent (e.g., the future event is scheduled to begin in 45 minutes), a future event alert 206 is sent to the client computer which is presenting the UI based application 202), a notification that the user has forgotten about the implementation of the task in response to determining that the acquired … value is greater than the task achievement value (Paragraph 0035, As described in query block 314 of FIG. 3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316). In one embodiment, the determination as to whether there is sufficient time remaining before the event/meeting is determined by data mining by the computer, in order to determine historically how long this particular user has needed to complete similar tasks/subtasks. That is, assume that this user routinely generates reports of a similar nature, and that these reports typically take 40 minutes to produce in full. In this example, there are no time issues, since the user will have sufficient time to complete the report. However, in another example, assume that this user has historically taken over an hour to create a similar full report. In this case, a recommendation is generated to modify the prerequisite task by eliminating the low priority subtask from the prerequisite task (block 318)).
	Although Deluca et al. discloses all the limitations above, time needed to complete the task (Paragraph 0035), remaining time until the start time (Paragraph 0028), occurrence time (Paragraph 0034), and determination as to whether there is sufficient time remaining before the event/meeting (Paragraph 0035), Deluca et al. does not specifically disclose an index value regarding forgetting about the task of the user.
However, Douglas et al. discloses acquire an index value regarding forgetting about the task of the user (Paragraph 0048, One or more of the operations included in the process 500 can be implemented using a scheduling software tool to identify deadlines, milestones, baselines, other relevant times, and/or other information. Example scheduling software tools include Microsoft Project, Primavera, Artemis, and others. One or more of the operations included in the process 500 can be implemented using a database tool. For example, a database tool may be used to perform functions including identifying possible future slippage, identifying an amount of slippage expected, determining probabilities and impacts of slippage, performing calculations based on one or more of Equations (1) through (4) above, and/or determining a risk index value to prioritize risk. Example database modules include Oracle, Access, SQL Server, Microsoft SharePoint, and others), the index value being a forgetting index value that is calculated according to a remaining time until the start time (Paragraph 0026, The amount of slippage and the amount of time available to mitigate slippage can affect the likelihood of completing the milestone on time. In this regard, milestone slippage and milestone time available can be used to estimate a likelihood of missing the milestone deadline. A comparison of two example cases illustrates this concept. In a first example case, there is one day of milestone slippage and three weeks until the milestone deadline. In a second example case, there is one day of milestone slippage and one day until the milestone deadline. The likelihood of mitigating one day of milestone slippage (and thus, meeting the milestone deadline) may be higher in the first case, where there are three weeks of milestone time available, than in the second case, where there is only one day of milestone time available; Paragraph 0027, This concept can be expressed mathematically. The probability PM late of missing a milestone deadline can be estimated according to 

    PNG
    media_image1.png
    53
    295
    media_image1.png
    Greyscale
 

where PM on time refers to the probability of not missing the milestone deadline, Milestone Time Available (MTA) refers to an amount of time until the milestone deadline, MS refers to an amount of milestone slippage, and Milestone Time Needed (MTN) refers to the sum MTA+MS. The first equality in equation (1), PM late = 1 - PM on time, represents conservation of probability. The quantities represented in equation (1) can be estimated or calculated based on data represented in a project timeline, such as the example project timeline 100. Equation (1) provides an estimate of the probability that the project milestone will be completed late). Applicant’s specification, in paragraph 0059, states that the forgetting index value is calculated using the time (T) from the occurrence time of the task to the start time of the schedule, and the remaining time (t) from the certain time after the task occurrence time such as the current to the start time of the schedule. Examiner notes that the forgetting index value only depends on the time remaining. Time (T) is only a value that can be set by a user. Based on broadest reasonable interpretation in light of the specification, Douglas et al. discloses a “forgetting index value” as the index depends on the time remaining.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the parameters used to make a determination as to whether there is sufficient time remaining before the event/meeting of the invention of Deluca et al. to further provide a forgetting index value of the invention of Douglas et al. because doing so would allow the method to calculate a probability of missing one or more deadlines for a project milestone (See Douglas et al., Paragraph 0014). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, which is dependent of claim 1, the combination of Deluca et al. and Douglas et al. discloses all the limitations in claim 1. Deluca et al. further discloses wherein the processor (Figure 1, item 104, Processor) is configured to calculate the task achievement value based on a importance value of the task and the implementation situation of the task (Paragraph 0033, Returning to FIG. 3, these subtasks of the prerequisite task can be prioritized in order to identify a low priority subtask and a high priority subtask from the prerequisite task (block 310). That is, the low priority subtask has been predetermined to be less critical to the future event than the high priority subtask; Paragraph 0035, As described in query block 314 of FIG. 3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316). In one embodiment, the determination as to whether there is sufficient time remaining before the event/meeting is determined by data mining by the computer, in order to determine historically how long this particular user has needed to complete similar tasks/subtasks. That is, assume that this user routinely generates reports of a similar nature, and that these reports typically take 40 minutes to produce in full. In this example, there are no time issues, since the user will have sufficient time to complete the report. However, in another example, assume that this user has historically taken over an hour to create a similar full report. In this case, a recommendation is generated to modify the prerequisite task by eliminating the low priority subtask from the prerequisite task (block 318); Paragraph 0036, As indicated in the irremovable countdown icon 210, only 30 minutes remain until the event/meeting is to begin. Logic (e.g., TTML 148 shown in FIG.1) has determined that this user will not be able to complete the full report before the meeting).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2014/0006993 A1), in view of Douglas et al. (US 2009/0276260 A1) in further view of Woolsey et al. (US 2015/0373183 A1).
Regarding claim 2, which is dependent of claim 1, the combination of Deluca et al. and Douglas et al. discloses all the limitations in claim 1. Deluca et al. further discloses wherein the processor (Figure 1, item 104, Processor) is further configured to acquire the information on implementation of the task (Paragraph 0033, Returning to FIG. 3, these subtasks of the prerequisite task can be prioritized in order to identify a low priority subtask and a high priority subtask from the prerequisite task (block 310). That is, the low priority subtask has been predetermined to be less critical to the future event than the high priority subtask), and configured to estimate the implementation situation of the task … (Paragraph 0035, As described in query block 314 of FIG. 3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316). In one embodiment, the determination as to whether there is sufficient time remaining before the event/meeting is determined by data mining by the computer, in order to determine historically how long this particular user has needed to complete similar tasks/subtasks. That is, assume that this user routinely generates reports of a similar nature, and that these reports typically take 40 minutes to produce in full. In this example, there are no time issues, since the user will have sufficient time to complete the report. However, in another example, assume that this user has historically taken over an hour to create a similar full report. In this case, a recommendation is generated to modify the prerequisite task by eliminating the low priority subtask from the prerequisite task (block 318)).
	Although Deluca et al. discloses all the limitations above and an implementation situation based on time remaining, time needed to complete the task before the meeting/event, and priority of the task (Paragraph 0035), Deluca et al. does not specifically disclose wherein the implementation situation takes into consideration position information of the user. Specifically, Deluca et al. does not specifically disclose wherein the processor is configured to estimate the implementation situation of the task from a situation of the user.
	However, Woolsey et al. discloses wherein the processor is configured to estimate the implementation situation of the task from a situation of the user (Paragraph 0070, In an illustrative example, the digital assistant can be configured to maintain an awareness of the user's schedule, activities, behaviors, and other contexts to provide other services beyond those provided in an in-call experience. For example, the digital assistant can determine from the user's calendar and location that the user is running late for a meeting. The user may prefer not to send an email (as the meeting attendees might not check their email and/or if the user is driving, it may not be possible to pull over to send an email). Instead, the digital assistant can offer to place a call on the user's behalf to inform the other meeting attendees of the user's late status and to let them know the user is on the way; Paragraph 0071, In another illustrative example, when the digital assistant detects that the user is late for a meeting or is likely to be late for a meeting (e.g., the meeting location is across campus, and the user is located at the office without enough time to get there), the digital assistant can set up a conference bridge using voice or video and invite the meeting participants to join the bridge with the appropriate instructions. When the meeting is scheduled to start, the digital assistant can place a call into the conference bridge on the user's behalf).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify to estimate the implementation situation of the task (which is based on time remaining, time needed to complete the task, and priority of the task) of the invention of Deluca et al. to further incorporate wherein the processor is configured to estimate the implementation situation of the task from a situation of the user of the invention of Woolsey et al. because doing so would allow the method to determine from the user's calendar and location that the user is running late for a meeting (See Woolsey et al., Paragraph 0070). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, which is dependent of claim 2, the combination of Deluca et al., Douglas et al., and Woolsey et al. discloses all the limitations in claim 2. Although Deluca et al. discloses all the limitations above and an implementation situation based on time remaining, time needed to complete the task before the meeting/event, and priority of the task (Paragraph 0035), Deluca et al. does not specifically disclose wherein the implementation situation takes into consideration position information of the user. Specifically, Deluca et al. does not specifically disclose wherein the processor is configured to decide the situation of the user based on position information of the user or a use situation of a device of the user.
However, Woolsey et al. discloses wherein the processor is configured to decide the situation of the user based on position information of the user or a use situation of a device of the user (Paragraph 0070, In an illustrative example, the digital assistant can be configured to maintain an awareness of the user's schedule, activities, behaviors, and other contexts to provide other services beyond those provided in an in-call experience. For example, the digital assistant can determine from the user's calendar and location that the user is running late for a meeting. The user may prefer not to send an email (as the meeting attendees might not check their email and/or if the user is driving, it may not be possible to pull over to send an email). Instead, the digital assistant can offer to place a call on the user's behalf to inform the other meeting attendees of the user's late status and to let them know the user is on the way; Paragraph 0071, In another illustrative example, when the digital assistant detects that the user is late for a meeting or is likely to be late for a meeting (e.g., the meeting location is across campus, and the user is located at the office without enough time to get there), the digital assistant can set up a conference bridge using voice or video and invite the meeting participants to join the bridge with the appropriate instructions. When the meeting is scheduled to start, the digital assistant can place a call into the conference bridge on the user's behalf). It can be noted that the claim language is written in alternative form.  The limitation taught by Woolsey et al. is based on “position information of the user."
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify to estimate the implementation situation of the task (which is based on time remaining, time needed to complete the task, and priority of the task) of the invention of Deluca et al. to further incorporate wherein the processor is configured to estimate the implementation situation of the task from a situation of the user of the invention of Woolsey et al. because doing so would allow the method to determine from the user's calendar and location that the user is running late for a meeting (See Woolsey et al., Paragraph 0070). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2014/0006993 A1), in view of Douglas et al. (US 2009/0276260 A1) in further view of Cantor et al. (US 2013/0325763 A1).
Regarding claim 7, which is dependent of claim 1, the combination of Deluca et al. and Douglas et al. discloses all the limitations in claim 1. Deluca et al. further discloses wherein the processor is configured to: … past task implementation by the user (Paragraph 0035, As described in query block 314 of FIG. 3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316). In one embodiment, the determination as to whether there is sufficient time remaining before the event/meeting is determined by data mining by the computer, in order to determine historically how long this particular user has needed to complete similar tasks/subtasks. That is, assume that this user routinely generates reports of a similar nature, and that these reports typically take 40 minutes to produce in full. In this example, there are no time issues, since the user will have sufficient time to complete the report. However, in another example, assume that this user has historically taken over an hour to create a similar full report. In this case, a recommendation is generated to modify the prerequisite task by eliminating the low priority subtask from the prerequisite task (block 318)); 
determine a parameter … (Paragraph 0035, As described in query block 314 of FIG. 3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316). In one embodiment, the determination as to whether there is sufficient time remaining before the event/meeting is determined by data mining by the computer, in order to determine historically how long this particular user has needed to complete similar tasks/subtasks. That is, assume that this user routinely generates reports of a similar nature, and that these reports typically take 40 minutes to produce in full. In this example, there are no time issues, since the user will have sufficient time to complete the report. However, in another example, assume that this user has historically taken over an hour to create a similar full report. In this case, a recommendation is generated to modify the prerequisite task by eliminating the low priority subtask from the prerequisite task (block 318)); 
and calculate the … value further based on the parameter (Paragraph 0035, As described in query block 314 of FIG. 3, if there is sufficient time left to complete all of the subtasks of the prerequisite task, then the computer waits for the completed task (block 316) and the process ends (terminator block 316). In one embodiment, the determination as to whether there is sufficient time remaining before the event/meeting is determined by data mining by the computer, in order to determine historically how long this particular user has needed to complete similar tasks/subtasks. That is, assume that this user routinely generates reports of a similar nature, and that these reports typically take 40 minutes to produce in full. In this example, there are no time issues, since the user will have sufficient time to complete the report. However, in another example, assume that this user has historically taken over an hour to create a similar full report. In this case, a recommendation is generated to modify the prerequisite task by eliminating the low priority subtask from the prerequisite task (block 318)).
Although Deluca et al. discloses all the limitations above and time to complete a task based on historical data (Paragraph 0035), Deluca et al. does not specifically disclose to: implement machine learning of past task implementation by the user; determine a parameter based on the machine learning; and calculate the forgetting index value further based on the parameter.
However, Cantor et al. discloses to: implement machine learning of past task implementation by the user (Paragraph 0047, For instance, the learning algorithm may take the total population of input tasks (total set of tasks being estimated such as the total set of tasks from a project) and break it down into various subsets. A "subset of tasks" is a portion of the total population of tasks. For each subset of tasks, a different subset of attributes (i.e., a different combination or selection of attributes) may be considered. Each way of breaking down the total population of tasks into subsets and selecting attributes for those subsets gives rise to a possibly distinct estimate for the total population of tasks as a whole. The learning algorithm may perform this process (of breaking down the population into subsets and selecting different combinations of attributes) multiple times, giving it multiple overall estimation results. The learning algorithm may compare the multiple overall estimation results it obtains and choose the approach that gives the best result. The outputs of the algorithm may be based on this choice; Paragraph 0049-0074, discloses wherein one of the task attributes is the name of the team to which actual or prospective performers of the task nominally belong; Paragraph 0088, As the project proceeds and progresses, the methodology of the present disclosure in one embodiment gains information about tasks and can begin to overcome the problems with user estimates using machine learning techniques. Machine learning can be deployed to predict task effort from the evidence that is obtained from already-completed similar tasks. An aspect of learning is determining what similar tasks are. The machine learner uses a training set of examples of completed tasks with their attributes including their actual completion times to build a prediction model. The prediction model discriminates the completed training tasks using a variety of task attributes (such as owner, type, or priority). Once the model is available, the machine learner can apply it to a new task to obtain a task effort prediction by matching the new task to the most similar training tasks); 
determine a parameter based on the machine learning (Paragraph 0093, Both team velocity (the amount of work a team completes in a given period of time) and the nature of tasks may change over time on a given project. Thus, the machine learning is an ongoing process. Newly completed tasks increase the size of the training sets, and the machine learner continuously builds new models out of the new training sets. As a result, task effort prediction is adaptive and reflects changes and trends that may occur during a project's evolution. In one embodiment, individual person's velocity (the amount of work an individual completes in a given period of time) may be considered similarly to the team velocity; Paragraph 0094, Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks); 
and calculate the forgetting index value further based on the parameter (Paragraph 0202, Referring to FIG. 12, the middle chart labeled "Delivery Date Risk Trend" 1212 shows how the predicted "Likelihood of Delivery" has changed over time. As the timeline of the project progresses, a methodology of the present disclosure calculates predictions of completion dates based on information available at the time and those predictions are stored. The "Delivery Date Risk Trend" chart 1212 maps those predictions over time to show how those predictions have changed; Paragraph 0204, FIG. 16 shows an example of an annotated version of the GUI screenshot shown in FIG. 12 indicating how the horizontal axes of the charts align. The Earliest predicted delivery date indicated by the gray area of the Burndown chart corresponds to the left tail of the probability distribution of the "Likelihood of Delivery" chart. The Latest predicted delivery date indicated by the gray area of the Burndown chart corresponds to the right tail of the probability distribution of the "Likelihood of Delivery" chart. More detail of the gray area of the Burndown chart shows that the vertical position of the gray triangle indicates the earliest and latest predicted delivery dates for a given percentage of the work to be completed. For example, at the 40% work remaining position, the earliest and latest predicted delivery dates, or dates when there will be 40% of the planned work remaining, are represented by dates A and B; Applicant’s specification, in paragraph 0059, states that the forgetting index value is calculated using the time (T) from the occurrence time of the task to the start time of the schedule, and the remaining time (t) from the certain time after the task occurrence time such as the current to the start time of the schedule. Examiner notes that the forgetting index value only depends on the time remaining. Time (T) is only a value that can be set by a user. Based on broadest reasonable interpretation in light of the specification, Cantor et al. discloses a “forgetting index value” as the likelihood/index depends on the time remaining).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the task implementation based on historical data of the invention of Deluca et al. to further implement machine learning of past task implementation by the user of the invention of Cantor et al. because doing so would allow the method to calculate predictions of completion dates as the timeline of the project progresses by using a machine learner for effort prediction (See Cantor et al., Paragraph 0202 & Paragraph 0086). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624